Citation Nr: 0122034	
Decision Date: 08/31/01    Archive Date: 09/06/01	

DOCKET NO.  91-12 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for compression 
fracture, T12-L1, evaluated as 30 percent, prior to May 29, 
1996.

2.  Entitlement to an increased evaluation for residuals of a 
right shoulder injury, evaluated as 20 percent disabling, 
prior to September 15, 1999.

3.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), prior to 
October 28, 1999.

4.  Entitlement to an effective date earlier than February 7, 
1992, for service connection for PTSD.



REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to March 
1972.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In September 1991, January 1995, April 1996, and 
February 1998, the Board remanded the case for further 
development.  The case has been returned to the Board for 
further appellate action.

Subsequent to the Board's February 1998 remand, a March 2000 
rating decision granted increased evaluations for PTSD to 70 
percent, effective from October 28, 1999; for compression 
fracture, T12-L1 to 40 percent, effective from May 29, 1996, 
and for residuals of a right shoulder injury to 40 percent, 
effective from September 15, 1999.  In his VA Form 9, 
received in August 2000, the veteran stated that he was not 
appealing these decisions, but that he had already perfected 
his appeals for higher evaluations prior to the date of the 
most recent increases.  Although the RO subsequently provided 
him a statement of the case regarding the effective dates for 
the increased ratings (the veteran did not submit a 
substantive appeal of these issues), it is clear that while 
he withdrew his claims for increased evaluations since the 
most recent increases, he intended to continue an appeal of 
earlier evaluations during the pendency of his appeal.  
Therefore, the Board will liberally construe the veteran's 
August 2000 VA Form 9 and address the issues of entitlement 
to increased evaluations for compression fracture of T12-L1, 
prior to May 29, 1996, and for residuals of a right shoulder 
injury, prior to September 15, 1999.  Since the veteran's 
claim regarding his PTSD stems from an initial evaluation, he 
may be entitled to staged ratings and the claim will be so 
evaluated.  See Fenderson v. West, 12 Vet. App 119 (1999).

Although the issues of entitlement to restoration of service 
connection for PTSD and for a total rating based on 
unemployability due to service-connected disabilities were 
previously before the Board, the March 2000 rating decision 
granted these claims in full and the veteran did not perfect 
his appeal with regard to a claim for an earlier effective 
date for the grant of a total rating.  Therefore, appellate 
consideration is limited to the issues listed on the title 
page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to May 29, 1996, the veteran's residuals of a 
compression fracture of T12 - L1 were manifested by 
subjective complaints of pain, with objective evidence of 
moderate limitation of motion and demonstrable vertebral 
deformity.

3.  Prior to September 15, 1999, the veteran had subjective 
complaints of right shoulder pain and numbness with objective 
evidence of limitation of his major arm to shoulder level.

4.  Prior to October 28, 1999, the veteran's PTSD was 
manifested by subjective complaints including nightmares with 
sleep disturbance, flashbacks, depression with suicidal 
ideation, irritability, anger outbursts and trouble 
concentrating as well as objective evidence of depression 
that were no more than definite in severity and caused 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss.

5.  Application of either version of the rating criteria for 
PTSD effective as of November 7, 1996 fails to support a 
disability rating greater than 30 percent for the veteran's 
service-connected PTSD before October 28, 1999.

6.  In written argument dated in April 1987, the veteran's 
former representative initially raised the issue of 
entitlement to service connection for a psychiatric 
disability secondary to his service-connected disabilities.  
In August 1987, the veteran was advised of the July 1987 
rating decision denying his claim for service connection for 
a conversion reaction; he did not appeal the decision.

7.  The veteran's former representative again raised the 
issue of entitlement to service connection for a psychiatric 
disorder on June 24, 1991.

8.  A VA psychiatric treatment record, dated on August 16, 
1991, is the earliest dated evidence showing a clear 
diagnosis of PTSD and the date entitlement arose.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for compression fracture of T12 - L1 with muscular 
strain prior to May 29, 1996, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.20, 4.21, 4.71a, Diagnostic Codes 5285-5295 
(2000).

2.  The criteria for a 20 percent disability rating for right 
shoulder injury prior to September 15, 1999, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, Diagnostic 
Code 5201 (2000).

3.  The criteria for a rating in excess of 30 percent for 
PTSD prior to October 28, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 
9411 (2000).

4.  The criteria for entitlement to an effective date of 
August 16, 1991, for the award of service connection for PTSD 
have been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to higher 
evaluations for his listed disabilities prior to the dates of 
the most recent increases and further contends that he is 
entitled to an earlier effective date for service connection 
for his PTSD.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is not reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The Board initially remanded this case in September 1991 for 
development of inextricably intertwined issues and to provide 
the veteran VA psychiatric and orthopedic examinations.  He 
underwent VA psychiatric and orthopedic examinations in 
February and March 1992 respectively.  In June 1992, the 
veteran was provided notice and a copy of an April 1992 
rating decision denying his claims.  The RO issued a letter 
to the Director, Environmental Support Group in October 1992 
and attempted to secure the veteran's personnel records in a 
December 1992 request.  He was issued a Supplemental 
Statement of the Case in May 1993.  In October and November 
1993, he received notice and copies of October and November 
1993 rating decisions.  Supplemental Statements of the Cases 
were issued in November and December 1993.  In January 1994, 
the veteran was provided notice of a January 1994 rating 
decision and a Supplemental Statement of the Case.  He was 
afforded a personal hearing in April 1995 and received a 
Supplemental Statement of the Case and Hearing Officer's 
Decision in August 1995.  The Board again remanded his claims 
in April 1996 for further development.  In January 1997, he 
was provided notice and a copy of a January 1997 rating 
decision and a Supplemental Statement of the Case.  The RO 
afforded the veteran a personal hearing in August 1997 and 
later that month he received a Supplemental Statement of the 
Case.  In February 1998, the Board remanded the veteran's 
claims.  The RO issued development letters to the veteran in 
March 1998 and August 1999.  In August 1999, the veteran 
testified at a personal hearing.  He was afforded VA 
orthopedic and psychiatric examinations in September and 
October 1999 respectively.  In March 2000, the veteran was 
provided a copy of a March 2000 rating decision and a 
Supplemental Statement of the Case.  He received another 
Supplemental Statement of the Case in July 2000.  The 
Supplemental Statements of the Cases discussed the evidence 
of record, the applicable statutory and regulatory law and 
the reasons her claims were denied.

In a recent case, the Court concluded that there is no 
question that the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim, and 
that nothing in the VCAA could change that.  The Court 
concludes further that the extensive factual development in 
this case, reflected in the record on appeal and in the 
Board's decision, indicates no reasonable possibility that 
any further assistance would aid the appellant in 
substantiating that claim.  See VCAA 114 Stat. 2097, § 
5103A(a)(2) (The Secretary is not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.").  Dela 
Cruz v. Principi, No. 99-158 (U.S. Vet. App., Aug. 21, 2001).  
After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues; that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims; 
and, that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Factual Background

The veteran's current appeals for increased evaluations for 
compression fracture at T12-L1 prior to October 28, 1999, and 
for residuals of a right shoulder injury prior to September 
15, 1999, arise from a claim initially submitted in April 
1989 for a total rating based on individual unemployability 
due to service-connected disabilities.  At that time the 
veteran was receiving a 30 percent evaluation for his T12-L1 
compression fracture (which includes a 10 percent evaluation 
for demonstrable vertebral deformity under 38 C.F.R. § 4.71a, 
Diagnostic Code 5285) and a 10 percent evaluation for 
residuals of his right shoulder injury.  Eventually, a March 
2000 rating decision increased his ratings to 40 percent 
disabling for the T12-L1 fracture, effective from May 29, 
1996, and to 30 percent disabling for residuals of his right 
shoulder injury, effective from September 15, 1999.  Although 
not appealing the subsequent increases, the veteran continued 
to appeal his earlier ratings.  During the pendency of his 
appeal, the veteran's representative also raised the issue of 
entitlement to service connection for a psychiatric 
disability in June 1991.  A January 1997 rating decision 
granted service connection for PTSD, evaluated as 30 percent 
disabling effective from February 7, 1992.  The March 2000 
rating decision increased his evaluation to 70 percent, 
effective from October 28, 1999.  Although not appealing the 
subsequent increase, the veteran has perfected his appeal of 
the initial evaluation and the effective date of the grant of 
service connection for PTSD.  The Board notes that an April 
1983 rating decision denied the veteran's claim of 
entitlement to service connection for a cervical spine 
disability.  His attempt to reopen this claim was denied by a 
December 2000 rating decision.

The veteran's service medical records show no psychiatric 
complaints, findings, treatment or diagnoses.

A July 1979 rating decision granted service connection for 
residuals of compression fracture of T12-L1 and residuals of 
a right shoulder injury.

A March 1988 VA fee-basis orthopedic examination notes the 
veteran's complaints of constant thoracolumbar pain, 
radiating into both arms and legs.  He also reported early 
morning numbness in both the 4th and 5th fingers of both 
hands.  He also had episodic numbness in his right buttocks.  
He denied any symptoms of motor weakness or sphincter 
difficulty.  He complained of cold weather intolerance at the 
T12-L1 junction and stated that his sitting or standing was 
limited to 10 minutes each by his symptoms.  Examination of 
the veteran's right shoulder revealed no obvious atrophy.  
Right shoulder abduction was to 120 degrees and forward 
flexion was to 100 degrees, with external rotation to 15 
degrees.  Right shoulder passive forward flexion was to 160 
degrees, with the veteran complaining of shoulder soreness 
somewhere between 90 and 100 degrees of flexion.  There was 
no distinct localized tenderness.  Neurological evaluation of 
his upper and lower extremities showed no abnormalities.  

Examination of the lower back revealed normal alignment with 
some T11/12 area tenderness without spasm.  There was no 
evidence of gluteal tenderness or sciatic nerve pathway 
discomfort.  Low back extension was to 20 degrees and full 
range of motion in bilateral lateral bending.  Forward 
flexion was to 55 degrees with normal reversal of the lumbar 
curve and some mild discomfort on recovery.  Heel and toe 
walking elicited low back pain, but were adequately performed 
with no demonstrable atrophy or detectable weakness.  
Neurological testing of the lower extremities revealed no 
abnormalities.  Seated straight leg raising was negative to 
90 degrees.  Supine straight leg raising to the left was 
limited to 60 degrees by hamstring tightness and impending 
nonradiating low back pain.  Supine straight leg raising to 
the right was limited to 50 degrees associated with posterior 
right thigh discomfort with negative provocative sciatic 
nerve stretch tests.  X-ray studies of the right shoulder 
were within normal limits.  X-ray studies of the lumbar spine 
revealed minimal compression of L1 and perhaps even less of 
T12, with six lumbar-type vertebrae.  The diagnoses were 
status post automotive trauma with residual right shoulder 
complaints and status post minimal compression fractures at 
T12-L1.

An April 1990 letter from William Pryatel, Jr., M.D., states 
that the physician had treated the veteran for chronic neck 
and back pain in the preceding ten months.  Diagnostic 
studies revealed compression fractures of the T12 and L1 
levels and probable L4-5 disc herniation.  The veteran had 
marked weakness of his right upper extremity along the C5-C8 
distribution and was unable to raise his right arm very well 
in either the anterior-posterior plane or laterally.  The 
physician noted muscle atrophy.  There was also evidence of 
moderate limitation of motion in the dorsal and lumbar spine 
with some pain on palpation around T12-L1.  The physician 
opined that the veteran was disabled and unable to get and 
sustain a job due to his chronic pain and decreased 
functioning ability.

In August 1990, the veteran submitted statements from his 
younger brother and two friends.  One friend had known him in 
high school before his military service and the other had 
known him since his discharge from service.  All stated that 
the veteran had been a track star in high school and very 
athletic before service.  Since his return from service he 
complained of constant low back, neck and shoulder pain and 
was unable to complete his college courses due to his pain.  
All of the statements indicated that his friends and brother 
believed the veteran could not work because of his inservice 
injuries.  The veteran's brother also stated that his 
physical disabilities had caused depression.

VA treatment records, dating from September 1990 to October 
1992, show that the veteran was seen in September 1990 for 
diagnosed chronic neck and low back syndrome.  A June 1991 VA 
orthopedic surgery consultation report notes the veteran's 
complaints of constant pain in the dorsolumbar area of his 
spine with some radiation into the right buttocks.  He 
reported no change in his bowel or bladder function.  
Examination revealed a dramatic wide based faltering gait.  
Low back flexion was to 80 degrees, extension to 30 degrees 
and bilateral lateral bending to 40 degrees.  Widal's 
functional test was positive for compression and negative in 
rotation.  There was no focal weakness and sensory 
examination showed spotty changes in the right thigh and 
foot.  The impressions were chronic pain syndrome and a 
history of mild compression fractures and a history of L4-5 
disc [herniation] according to the veteran.  Surgical or 
invasive type treatment was not recommended as there were no 
firm clinical findings at that time.  

The veteran was first seen for psychiatric complaints on July 
18, 1991, with complaints of difficulty controlling his 
temper.  He also complained of right shoulder pain.  The 
diagnosis was rule out PTSD.  An August 16, 1991 progress 
note indicates a diagnosis of PTSD with depression.  In 
November 1991 he was seen for complaints of poor anger 
control, nightmares and flashbacks.  His appearance was 
presentable and he was in fair contact on three spheres.  He 
was anxious and apprehensive.  His mood and affect were 
assessed as rather shallow.  He was not grossly psychotic.  
His insight was minimal and his judgment was assessed as 
being within normal limits.  In February 1992, he was given 
an irregular discharge from an inpatient drug and alcohol 
rehabilitation program.  At that time his diagnoses included 
continuous alcohol and drug dependency and chronic pain 
syndrome.

During his VA psychiatric examination, conducted on February 
7, 1992, the veteran reported having recently had drug and 
alcohol treatment and detoxification.  He gave a history of 
inservice stressors and complained of sleep disturbance and 
nightmares associated with Vietnam.  Examination revealed 
that he was quite alert, mildly anxious and somewhat 
apprehensive with a rather shallow mood.  He was quick to 
become irritable during the interview.  He admitted to using 
marijuana twice a day for back pain.  He was not grossly 
psychotic.  He admitted to losing his temper with his wife 
and children, but denied any recent physical abuse.  His mood 
was rather labile with apprehension.  His cognition was 
fairly intact, as was his recent and remote memory.  He had 
very poor insight into his drug history and resulting 
emotional problems, but his judgment was assessed as fair.  
The Axis I diagnoses included mild PTSD and multiple 
substance abuse.  His Global Adaptive Function score was 
graded as 70 percent.

A March 1992 VA orthopedic examination report shows that the 
veteran complained of chronic pain in the full length of his 
thoracic/lumbar spine, which was worse in the low back.  He 
also complained of neck pain and bilateral pain in both 
shoulders and arms, radiating into his hands.  Examination 
revealed that the veteran's toe and heel-walking strength was 
good.  His legs were equal in length and the pelvis was level 
when standing.  His low back flexion was to 80 degrees, 
extension to 20 degrees and rotation to 30 degrees 
bilaterally, with lateral bending of 20 and 25 degrees.  The 
alignment of the thoracic and lumbar spine was normal without 
evidence of kyphos.  Straight leg raising was easily 
tolerated to 80 degrees.  There was mild midline tenderness 
at L1; however, the rest of the thoracic and lumbar spines 
were nontender.  Examination of the right shoulder revealed 
right shoulder rotation to 30 degrees, internal rotation to 
90 degrees and elevation to 90 degrees with evident pain.  
Rotator cuff function was normal and the right shoulder was 
tender at the biceps tendon.  The diagnoses included chronic 
muscular strain of the thoracic and lumbar spines with X-ray 
evidence of traumatic vertebral body compression and 
degenerative changes.  Lumbar nerve roots were bilaterally 
okay with lower extremity pain diagnosed as referred 
discomfort from the low back.  The diagnoses also include 
right biceps tendinitis.  

An undated assessment from the Center for Holistic Therapies 
(CHT) assessed the veteran as having a severe posttraumatic 
stress issue.  The veteran obsessed and was reminded of 
Vietnam on a daily basis.  His family was still intact 
although he was alienated from his family of origin.  He had 
no strong friendships and admitted to hitting and emotionally 
abusing his children on a daily basis.  In a June 1993 letter 
from CHT, it was indicated that the facility provided 
subcontract PTSD counseling for the Eugene Vet Center and 
that the veteran had been a client for a year and a half. 
When he started treatment, the veteran had to be driven to 
the sessions by his wife because of agoraphobia and 
isolation.  He was also heavily alcohol and drug dependent 
and exhibited severe emotional numbing, depression, feelings 
of helplessness and withdrawal.  He had outbursts of 
uncontrolled rage, anxiety, continuous nightmares and 
flashbacks of Vietnam and sleep disturbance.  He was 
hyperalert, irritable and frequently had suicidal ideation.  
He felt a tremendous amount of survival guilt and rage at the 
government for the Vietnam War.  His interpersonal skills 
were seriously impaired and it was concluded that he was 
easily in the 70 percent disability range when compared to 
the awards given other veterans. 

In December 1993, CHT, again submitted a letter on the 
veteran's behalf.  It was indicated that his PTSD symptoms 
varied relative to the level of pain he experienced in his 
back.  There was doubt that he would be able to hold full 
time employment in a traditional job due to his physical and 
emotional PTSD disabilities.  Included were records of the 
veteran's individual and group sessions, dating from August 
1991 to March 1993.  The records show that the veteran 
complained primarily of problems with his anger and problems 
stemming from his continued use of drugs and alcohol.  A 
summary indicates that he had made significant progress and 
that he was initially agoraphobic and had severe depression, 
flashbacks, nightmares, anger, late stage alcoholism, drug 
abuse and problems with authority figures and personal 
relationships.  He made progress in dealing with his anger 
and to maintain sobriety.  He used medication for his 
physical pain and depression.

A September 1993 VA discharge summary reflects that the 
veteran was admitted for evaluation of a possible seizure 
disorder and for psychiatric evaluation.  The examiner noted 
that he laughed inappropriately and unsuccessfully attempted 
to cry when discussing Vietnam.  The veteran grossly 
exaggerated and embellished back and right shoulder symptoms 
during his physical examination.  There was no concrete 
evidence of any current neurologic dysfunction in his right 
arm and it was nearly impossible to do an accurate 
neurological examination of his low back.  A psychiatric 
evaluation showed an impression of a very mild form of PTSD.  
The evaluator was more impressed with his personality 
disorder which showed antisocial and narcissistic features.  
His discharge diagnoses include personality disorder with 
antisocial and narcissistic features, mild PTSD, alcohol and 
polysubstance abuse in remission, and chronic low back pain 
with no motor deficits in the legs.

In September 1994, the veteran was admitted to a VA Medical 
Center for treatment of PTSD symptoms.  He complained of 
nightmares on a monthly basis, flashbacks roughly three times 
a week, and intrusive thoughts when driving.  He also 
complained of emotional numbing, problems with intimate 
relationships and feelings of detachment and estrangement 
from society.  He experienced poor sleep, hypervigilance, 
exaggerated startle response, problems with his concentration 
and short-term memory, as well as anger outbursts and 
depression.  Physical examination on admission showed low 
back flexion to 80 degrees.  He walked with a cane.  There 
was negative pain with depression of the sciatic nerve and 
buttocks.  His discharge diagnoses included PTSD, recurrent 
moderate to severe depression, history of marijuana abuse and 
chronic low back pain.  His Global Assessment of Functioning 
(GAF) score was 45 and it was noted that he had severe 
symptoms affecting all areas of his life.  At that time he 
was deemed able to pursue vocational rehabilitation to some 
extent.

A January 1995 memorandum from a VA physician indicates that 
he had examined the veteran for chronic low back and leg pain 
and advised that he should attend vocational training on a 
2/3 basis of nine credit hours.  A March 1995 VA medical 
recommendation states that the veteran could not tolerate 
sitting or walking between classes due to his chronic lower 
back and cervical spine pain and that he might be able to 
work half time post training.

During his April 1995 personal hearing, the veteran testified 
that he had chronic severe low back pain that could only be 
reduced by lying flat in bed.  His pain was heightened by 
sitting, standing or walking.  His back pain also radiated 
into both legs.  He sometimes used a back brace and also used 
a cane.  Sometimes his knees gave out as a result of 
radiating low back pain.  He took pain relievers but received 
no other treatment and had been advised by VA physicians that 
nothing could be done for him at that time.  He also 
testified that he had constant right shoulder pain that went 
down his arm to his wrist and was intensified with use of his 
arm.  His arm also quickly became fatigued with any use and 
he was unable to take his own notes in class as a result.  He 
did his own physical therapy exercises at home on a daily 
basis.  He believed he was unemployable primarily due to his 
back disability.  

A VA orthopedic examination, conducted on May 29, 1996, shows 
that the veteran complained of constant back pain that was 
somewhat relieved by lying flat on his back.  His pain 
radiated into his lower extremities and he experienced some 
numbness in the malleolar areas medially.  He also complained 
of pain in the right trapezius and deltoid areas and numbness 
in both hands and in association with repetitive motions.  
Examination of his back showed exquisite pain to palpation 
over the thoracolumbar junction.  Low back flexion was to 30 
degrees, hyperextension to 15 degrees and bilateral rotation 
to 35 degrees.  The veteran could stand on his heels and 
toes.  There was a half-inch atrophy of the left quadriceps 
muscle.  Straight leg raising testing was negative and 
sensation was intact excepting for the bilateral medial 
malleolar areas and to some degree the lateral and anterior 
aspects of the left thigh and calf and the anterior aspect of 
the right thigh.  Examination of the right shoulder showed no 
evidence of shoulder girdle atrophy.  Right shoulder 
abduction was to 40 degrees, external rotation to 90 degrees, 
internal rotation to 60 degrees and forward flexion to 160 
degrees with the examiner's assistance.  The veteran was 
unable to perform any of the maneuvers on his own.  There 
were neurological symptoms for which the examiner ordered 
further testing to determine whether they were the result of 
cervical radiculopathy or carpal tunnel syndrome.  There was 
generalized muscle atrophy of the thighs and arms that was 
most likely the result of disuse.  The diagnoses include a 
history of compression fractures of T12 and L1 with residual 
chronic lumbosacral strain and chronic pain with history of 
bilateral lower extremity radiculopathy and history of 
cervical injury with right upper extremity radiculopathy and 
loss of range of motion in right shoulder due to apparent 
muscular weakness.  Nerve conduction studies had been ordered 
to determine whether there was right shoulder tendinitis or 
cervical radiculopathy contributing to his right shoulder 
loss of motion.  The examiner opined that the veteran's 
chronic depression and PTSD contributed significantly to his 
chronic pain and opined that there were minimal exaggerative 
responses during testing.

July 1996 VA nerve conduction studies of the veteran's right 
upper extremity were all numerically normal.  The shape of 
the evoked motor response in the right median nerve was 
mildly polyphasic and some of the veteran's symptoms were 
suggestive of an underlying carpal tunnel syndrome.  The 
examiner opined; however, that this was unlikely to be 
related to his inservice injury.

A December 1996 VA psychiatric examination report shows that 
the veteran complained of sleep disturbance, avoidant 
behavior, anger, heightened irritability and arousal with 
some degree of hypervigilance.  He denied intrusive thoughts, 
nightmares or anxiety.  He had been married seventeen years 
and lived with his wife and five children.  He spent his time 
socializing and hunting with a neighbor.  Examination 
revealed that the veteran's speech was relevant, coherent and 
logical.  There was no evidence of thought disorder and he 
denied any auditory hallucinations or paranoid delusions.  
Mood was euthymic and his affect was appropriate and full.  
His was oriented in three spheres and his recent and remote 
memory was intact.  His attention and concentration were 
fair, as were his insight and judgment.  The diagnoses were 
mild PTSD and history of alcohol and marijuana dependence.  
His GAF score was 60 with the highest level in the last year 
assessed as 40.  A signed addendum notes that the highest GAF 
score in the past year was 60 and states that the veteran did 
not have PTSD secondary to the jeep accident.

Another December 1996 VA psychiatric evaluation of the 
veteran notes his complaints of depression, hypervigilence, 
difficulty controlling his anger and light sleeping patterns.  
He complained of nightmares about Vietnam and difficulty 
getting along with people.  The examiner noted that the 
veteran did not endorse recurring distressing dreams about 
his traumatic event or flashbacks, nor did he endorse 
intense, psychological distress at exposure to events that 
symbolized or resembled any aspect of the traumatic event.  
He could not recall important aspects of the trauma and did 
not endorse efforts to avoid thoughts or feelings about the 
event.  The examiner opined that the veteran did not meet the 
criteria for a PTSD diagnosis.  The diagnosis was dysthymic 
disorder with a GAF score of 60.

In a January 1997 VA Social and Industrial Survey, conducted 
by a social worker, it was noted that the veteran did not 
describe intrusive recollections.  He reported bad dreams but 
was unable to recall the themes of the dreams.  He stated 
that he loved his wife and children and was mildly optimistic 
that his future would improve.  He slept from approximately 
midnight to 7:00 AM.  He complained of being in a constant 
rage and stated that this rage came from his constant 
physical pain.  He also described using marijuana to ease his 
pain or to relax.  The social worker opined that the 
veteran's lack of ambition, extremely poor work history and 
his episodes of rage were attributable to his marijuana abuse 
and not his Vietnam experiences.  Moreover, the examiner 
opined that the veteran did not appear to reexperience any 
traumatic event and there was no avoidance of stimuli 
associated with trauma.  Finally, there were no symptoms of 
increased arousal.

August 1997 statements from the veteran's wife and his friend 
indicate that he continued to be disabled as a result of his 
physical and PTSD symptoms.  The friend stated that the 
veteran's physical endurance was poor and that he usually 
rested one to two times a day.  The friend had a special 
permit allowing him to hunt from his van and the veteran's 
son often went along to help them.  The friend had also 
witnessed the veteran's anger outbursts.  The veteran's wife 
stated that, although the veteran had improved in his PTSD 
symptoms and pain management, he still spent two thirds of 
his day reclining because of back pain and experienced panic 
attacks and anger outbursts.  He had remained drug and 
alcohol-free for 4 1/2 years.  He was easier to communicate 
with and had become involved in "low-key" family 
traditions.  He had also developed a relationship with an 
elderly neighbor and regained his children's trust.  She 
believed however, that his physical pain and PTSD symptoms 
precluded him from being able to work.

During his August 1997 personal hearing, the veteran 
testified that he had developed a friendship with his 
neighbor when he offered to drive the neighbor to doctor 
appointments and to do his banking for him.  The veteran also 
began to spend time at the neighbor's home watching 
television to avoid problems at his own home.  He also hunted 
with the neighbor from his truck.  The veteran's 14-year old 
son helped him drag the dead deer to the truck and put it in.  
He testified that he received all his treatment through VA, 
but received pain pills from a private physician because VA 
no longer furnished them.

VA treatment records, dating from December 1996 to June 1998, 
show ongoing complaints and treatment for neck and low back 
pain.  Treatment for PTSD and depression show ongoing 
problems with sleep and anger control.  In August 1997, the 
veteran complained of difficulty falling and staying asleep.  
His appetite and energy were good, but he was experiencing a 
lot of physical pain and admitted to a depressed mood with 
occasional suicidal thoughts.  He was also worried about 
anger outbursts.  In March 1998, his affect was assessed as 
being in the good range and appropriate to the situation.  He 
was diagnosed with PTSD in fair control, but not fully 
managed.  A May 1998 progress note shows that the veteran's 
PTSD, depression, anxiety and chronic pain syndrome had all 
been exacerbated by his upcoming scheduled radical 
prostatectomy.  He reported an increase in his underlying 
pain and increased irritability with his family, as well as 
severely disrupted sleep.  His medication was increased at 
that time.

Treatment records from South Coast Surgery, dating from March 
1998 to April 1999, indicate that the veteran was a patient 
for myofascial pain.  He received periodic trigger point 
injections of Lidocaine in his lumbar back, cervical spine 
and along various muscles in his right arm and shoulder area.

VA treatment records, dating from July 1998 to September 
1999, reveal that the veteran continued to seek treatment for 
his chronic pain syndrome and PTSD symptoms.  A September 
1998 treatment record indicates that he reported muscle 
spasms in his neck, right arm and shoulder.  He was given 
trigger point injections at that time.  In October 1998, the 
veteran's affect was reportedly broad with appropriate range, 
some of which was forced.  He reported continued anger 
outbursts.  His thought content was evaluated as within 
normal limits.  A March 1999 progress note indicates that the 
veteran was on a lot of psychotropic medication at the time 
that was affecting his mentation as well as his reaction 
time.  His speech was a bit slurred and slowed, his thought 
processes generally linear.  His sensorium was somewhat 
dulled with a decreased level of alertness and he was 
oriented in four spheres.  He reported feeling a bit drugged.  
He was diagnosed with PTSD and his general condition was 
described as fair.  His Lorazepam was discontinued in hopes 
of improving his mentation.  A September 1999 psychiatric 
progress note indicates that the veteran reported doing 
"real well."  Previously he had been depressed and had 
increased his levels of Serzone.  He had difficulty sleeping 
and staying asleep, he had increased energy.  He was alert, 
pleasant and cooperative, with normal psychomotor activity.  
His affect was calm and euthymic and his thoughts were 
focused.

During his August 1999 personal hearing, the veteran 
testified primarily regarding his inservice PTSD stressors.  
He also indicated that all his treatment was through VA 
except for a pain clinic, which he had submitted treatment 
records from.

A VA orthopedic examination, conducted on September 15, 1999, 
shows that the veteran complained of bilateral shoulder pain 
that was worse on the right side and numbness in both arms.  
Examination revealed average muscle conditions.  Right 
shoulder external rotation was to 30 degrees, internal 
rotation to 95 degrees, forward flexion to 170 degrees and 
abduction to 25 degrees, both actively and passively, except 
for abduction to 90 degrees, external rotation to 80 degrees 
and internal rotation to 60 degrees passively.  There was 
tenderness at the bicipital groove, but the right shoulder 
was otherwise nontender.  The assessment was right shoulder 
pain and loss of motion involving the trapezius muscle and 
glenohumeral joint areas.  This was diagnosed as chronic 
muscular strain and chronic rotator cuff impingement and 
tendinitis.  Chronic tension and/or depression probably 
worsened the shoulder pain and the examiner opined that he 
would probably continue to have bothersome shoulder symptoms.  
The examiner noted that the veteran guarded his movements to 
avoid pain and that there were facial changes with painful 
movements.  His pain would be in the moderate to severe range 
on a fairly good day and would be in the severe range on a 
bad day.

During his VA psychiatric examination conducted on October 
28, 1999, the veteran abused his prescriptive medication in 
front of the examiner, and was suspected of excusing himself 
to go smoke marijuana in his vehicle.  He complained of 
depression, anxiety and anger.  He also complained of daily 
intrusive thoughts, nightmares approximately three times a 
week, panic attacks three times a week and flashbacks three 
to four times a month.  He reported avoidant behavior of 
stimuli and crowded places.  He also reported not feeling 
close to anyone and emotional numbness.  He had difficulty 
sleeping, problems with irritability and anger outbursts, 
difficulty concentrating and problems with hypervigilance and 
a severe startle reaction.  Examination shows that the 
veteran tended to defocus and go off on tangents.  His 
thoughts were generally goal directed and reality based 
except for the way his Vietnam experiences intruded on his 
present.  There was no evidence of loose associations.  His 
interpretation of proverbs was abstract and sophisticated.  
There was no evidence of delusions or hallucinations.  The 
veteran's behavior was appropriate with good eye contact and 
no unusual motor active.  He reported last having a suicidal 
thought approximately one month before the interview and last 
thought of harming someone, the day before.  He was well 
groomed and oriented to time place and person.  His memory 
was grossly intact.  There was no evidence of obsessive or 
ritualistic behavior and his speech was clear and fluent, 
with a normal rate and sufficient volume.  There were no 
latent responses or pressured speech noted.  There were no 
irrelevant, illogical or obscure speech patterns noted.  The 
diagnosis was severe chronic PTSD with secondary depression 
and a GAF score of 40 with the highest GAF in the past year 
assessed as 40.  The examiner opined that he was unable to 
work as a result of his PTSD.

Analysis

Increased Evaluations for Compression Fracture and Right 
Shoulder

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Compression Fracture
Prior to May 29, 1996, the veteran's compression fracture of 
T12-L1 was evaluated under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285 and 5292.  Under Code 5292, 
moderate limitation of lumbar motion is assigned a 20 percent 
rating.  Severe limitation of motion of the lumbar spine 
warrants a 40 percent evaluation.  38 C.F.R. 4.71, Diagnostic 
Code 5292 (2000).  Moreover, Code 5285 allows for an 
additional 10 percent evaluation for demonstrable vertebral 
body deformity where there is definite limited motion or 
muscle spasm.  Higher evaluations are warranted only where 
there is evidence of cord involvement.

After reviewing the evidence of record, the Board finds that 
prior to the May 29, 1996, VA examination, the preponderance 
of the evidence shows no more than moderate limitation of 
motion in the thoracolumbar spine with demonstrable vertebral 
deformity.  In this respect, the Board acknowledges the 
veteran's repeated complaints of severe pain and neurological 
symptoms; however, there was no objective evidence of 
radiculopathy or more than moderate limitation of motion 
prior to that date, as evidenced in the March 1988 and March 
1992 VA orthopedic examinations, as well as Dr. Pryatel's 
April 1990 letter, the June 1991 orthopedic surgery 
consultation report and September 1993 VA discharge summary.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

In this case, while the veteran complained of pain associated 
with the disability at issue, "a finding of functional loss 
due to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40." Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
While the March 1992 VA examiner noted the veteran's 
complaints of pain, only slight limitation of motion was 
noted at that time and painful motion was not indicated.  
Moreover, the subsequent September 1993 VA examination shows 
evidence of gross exaggeration and embellishment of his back 
symptoms and he again only exhibited slight limitation during 
a September 1994 VA examination.  Therefore, the pathology 
and objective observations of the claimant's behavior prior 
to May 29, 1996, do not satisfy the requirements for an 
evaluation in excess of 30 percent.  Thus, applying DeLuca, 
the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a rating in excess of 30 percent.  
Regarding the increased rating issue, all doubt has been 
resolved in favor of the appellant.  38 U.S.C.A. § 5107.

Finally, the Board finds that there is no evidence on which 
to base on extra-schedular rating under 38 C.F.R. § 
3.321(b)(1). Such a rating may be warranted if "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).

Right Shoulder
Prior to September 15, 1999, the veteran's residuals of a 
right shoulder injury were evaluated as 10 percent disabling 
under the provisions of 38 C.F.R. §4.71a, Diagnostic Code 
5203.  This Code provides a 10 percent evaluation for 
malunion of either the major or minor arm's clavicle or 
scapula.  Higher evaluations of 20 percent are assigned for 
nonunion with loose movement or for dislocation of the 
clavicle or scapula.

The provisions of 38 C.F.R. §4.71, Diagnostic Code 5201 
provide a 20 percent evaluation for limitation of the arm 
motion to shoulder level for either arm.  A 30 percent 
evaluation is warranted where the major arm's motion is 
limited to midway between the side and shoulder level and a 
40 percent evaluation is granted where the major arm's motion 
is limited to 25 degrees from the side.

After reviewing the evidence of record, the Board finds that 
the veteran's residuals of right shoulder injury are more 
appropriately evaluated under the provisions of Code 5201 as 
March 1988 X-ray studies of the right shoulder were normal.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993).  Under these 
provisions, the Board finds that the preponderance of the 
evidence clearly supports an evaluation of 20 percent, as the 
VA orthopedic examinations conducted in March 1988, March 
1992 and May 1996, consistently show right shoulder forward 
flexion of approximately 90 degrees and consistent with 
findings of limitation of motion to the shoulder level.  A 
higher evaluation is not warranted prior to September 15, 
1999, because the objective evidence does not show limitation 
of right arm motion to a degree that would warrant a higher 
rating.  

Again, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In this 
respect, with the exception of the May 1996 VA examination, 
the VA examinations noted the veteran's passive and active 
range of motion that were both consistent with the above 
findings.  The March 1988 examiner noted only slight 
limitation of right shoulder range of motion, but indicated 
right shoulder "soreness" beginning between 90 and 100 
degrees flexion and the March 1992 examiner noted evident 
pain with elevation to 90 degrees.  Therefore, the Board 
finds that limitation due to pain was adequately considered 
in evaluating the veteran's residuals of a right shoulder 
injury.

Finally, the Board finds that there is no evidence on which 
to base on extra-schedular rating under 38 C.F.R. § 
3.321(b)(1). Such a rating may be warranted if "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).

Initial Award for PTSD

The veteran's claim for a higher evaluation for his PTSD 
prior to October 28, 1999, is an original claim that was 
placed on appellate status by a notice of disagreement 
expressing disagreement with an initial rating award.  In 
regard to this claim, the rule from Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), is not applicable to the assignment 
of an initial rating for a disability following an initial 
award of service connection for the disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996. See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  However, when amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding  Karnas.  Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  Therefore, prior to November 7, 1996, the Board may 
apply only the previous version of the rating criteria.  As 
of November 7, 1996, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

According to the regulation in effect prior to November 7, 
1996, a 30 percent rating is for assignment when there is 
definite social and industrial inadaptability.  A 50 percent 
rating is for assignment when the ability to establish or 
maintain effective and favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to also result in considerable industrial 
impairment.  The next higher rating of 70 percent is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is severely impaired, 
and the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The maximum rating of 100 
percent is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; where there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior or when the veteran is unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Code 9411.

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" should be construed 
as "distinct, unambiguous and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability "more than moderate but less than rather 
large."  VAOPGCPREC 9-93 (1993).  The Board is bound by this 
interpretation of the term "definite."  The undersigned notes 
that this explains the reference to the criteria for the 30 
percent evaluation being "definite" or "moderately large" in 
degree.

The revised rating criteria permit a 30 percent rating for 
PTSD when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversational normal), due to such symptoms 
as: Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: Flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is awarded when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability, 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating for PTSD is merited for total 
occupational and social impairment, due to such symptoms as: 
Gross impairment of thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

The Board finds that the preponderance of the objective 
evidence of disability for this time period consists of no 
more than mild to moderate symptoms of PTSD with no evidence 
of thought disorder, psychosis, impaired intellectual 
functioning, or impaired judgment.  Prior to the October 1999 
examination the veteran was assigned a Global Adaptive 
Function score of 70 percent in February 1992.  He was 
assigned a GAF of 60 in two December 1996 psychiatric 
evaluations.  The DSM-IV indicates that GAF scores from 51 to 
60 are indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  In 
reaching this conclusion, the Board acknowledges the written 
statements of CHT regarding the severity of the veteran's 
PTSD symptoms; however, the Board finds that the accompanying 
treatment records do not substantiate the level of severity 
expressed in the statements.  The Board also notes that the 
September 1994 VA discharge summary which indicates the 
veteran was assigned a GAF score of 45, appears to have been 
based on both the veteran's PTSD and depression.  The veteran 
was not granted service connection for his depression prior 
to October 28, 1999.  Finally, although the October 1999 VA 
examiner assessed the veteran's GAF in the previous year as 
40 based on his PTSD symptoms solely, this does not appear to 
be supported by VA treatment records in the previous year.  
In this regard, although a March 1999 treatment record 
indicated problems with mentation, this was thought to be 
related to his medications, which were reduced.  A September 
1999 progress note, just a month before his psychiatric 
evaluation, indicated that the veteran reported doing well 
and was calm with an euthymic affect.

The Board finds that neither version of the rating criteria 
results in a more favorable disability rating for PTSD.  
Concerning the amended rating criteria, there is no evidence 
of flattened affect, speech or thought disorder, memory 
impairment, frequent panic attacks, or impaired judgment 
prior to October 28, 1999.  The veteran's PTSD symptoms are 
not shown to reduce reliability or productivity. 38 C.F.R. § 
4.130, Code 9411 (2000).  Similarly, when evaluating the 
evidence under the previous version of the regulations, the 
Board does not find considerable impairment of industrial 
adaptability due to psychoneurotic symptoms or social 
impairment.  The Board that the veteran in fact reports 
additional social contacts during this time, i.e., 
development of better relationships with his family and of a 
new friendship with his neighbor.  Therefore, the disability 
picture does not more nearly approximate the criteria for a 
50 percent rating under Code 9411.  38 C.F.R. §§ 4.7, 4.129, 
4.132, Code 9411.

In summary, the Board finds that the preponderance of the 
evidence is against awarding a disability rating greater than 
30 percent for PTSD prior to October 28, 1999.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Code 
9411 (2000); 38 C.F.R. §§ 4.129, 4.132, Code 9411 (1996).

Earlier Effective Date

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  In this case, the RO received 
the veteran's claim for service connection for PTSD on June 
24, 1991.

The veteran argues that he is entitled to an effective date 
of June 24, 1991, the date his claim was filed, for his award 
of service connection for PTSD.  

Review of the claims folder reveals that the veteran 
submitted a previous service connection claim for a 
psychiatric disorder.  In a July 1987 rating decision the RO 
denied service connection for conversion reaction.  That 
decision was not appealed.  Although a July 18, 1991 VA 
treatment record shows a diagnosis of rule out PTSD, prior to 
the August 16, 1991 VA treatment record, the evidence of 
record does not demonstrate that the veteran had a diagnosis 
of PTSD.  Therefore, the Board finds there is no evidence 
that, prior to August 16, 1991 entitlement had arisen or that 
the veteran was entitled to service connection for PTSD.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Accordingly, the 
Board finds that the preponderance of the evidence is 
supports entitlement to an award of service connection for 
PTSD on August 18, 1991, but not earlier.  38 U.S.C.A. §§ 
5107(b), 5110(a); 38 C.F.R. §§ 3.102, 3.400.


ORDER

An evaluation in excess of 30 percent for compression 
fracture, T12-L1, prior to May 29, 1996, is denied.

A 20 percent evaluation for residuals of a right shoulder 
injury is granted prior to September 15, 1999, subject to the 
criteria governing the payment of monetary benefits.

An initial evaluation in excess of 30 percent for PTSD, prior 
to October 28, 1999, is denied.

An effective date of August 16, 1991, for service connection 
for PTSD is granted.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

